Now before us is the petitioners motion to rehear, in which BE&K Construction argues both that our prior order of remand to the district court is too limited and that it is unwarranted. We have the NLRB’s response agreeing with the petitioner’s first argument and arguing for an unlimited remand. We have also accepted and reviewed the response of the intervenors.
Upon further consideration, we grant the petition to rehear and amend the previous order of remand to read as follows:
The case is hereby REMANDED to the National Labor Relations Board for further proceedings consistent with the United States Supreme Court’s decision in BE&K Construction Company v. National Labor Relations Board, 536 U.S. 516, 122 S.Ct. 2390, 153 L.Ed.2d 499 (2002).